DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 09/22/2017.
This action is in response to arguments and/or remarks filed on 09/01/2021. In the current amendments claims 1, 11 and 15 have been amended and claim 7 has been cancelled. Claims 1-6 and 8-18 are pending and have been examined.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“machine learning model is usable…” in claims 1-2, 11-12 and 15-16.
“data processing actions executable…” in claims 1, 11 and 15.  

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Phillipps et al. (US 2014/0372346 A1) in view of GOPALAN et al. (US 2018/0285772 A1, hereinafter: Gopalan) and further in view of Kaleem et al (“Address Standardization using Supervised Machine Learning”, hereinafter: Kaleem). 
Regarding claim 1 (Currently Amended)
Phillipps teaches a computer-implemented method for providing recommendations about processing datasets, (para [0108] “a machine learning ensemble 222 comprises an organized set of a plurality of learned functions. Providing a classification, a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, or another result using a machine learning ensemble 222, in certain embodiments, may be more accurate than using a single learned function.”)
each dataset comprising records containing a respective set of data fields, (para [0052] “Non-limiting examples of data 110 that the can extract include, spread sheets and spreadsheet data, documents, emails, text files, database files, log files, transaction records, purchase orders, metadata, executable code, schema information or definitions, structured query language (SQL) statements, predictive byte code, executable code (with its data manipulation and reporting instructions, such as SQL code), data definition instructions, and other types of data 110”)
the method comprising: providing, by a processor, (para [0035] “A data source 104 may comprise an enterprise data Source, a data storage device, a software application, a database, an input device, a document Scanner, a user, a hardware computing device with a processor and memory, or another entity in communication with a data intelligence module 102.”)
a set of machine learning models, (See FIG. 5 set of machine learning models and para [0150] “The learned functions 502, in the depicted embodiment, include various collections of selected learned functions 502 from different classes including a col lection of decision trees 502a, configured to receive or process a subset A-F of the feature set of the machine learning ensemble 222, a collection of Support vector machines (“SVMs) 502b with certain kernels and with an input space configured with particular subsets of the feature set G-L, and a selected group of regression models 502c, here depicted as a suite of single layer (“SL) neural nets trained on certain feature sets K-N.”)
wherein each machine learning model is usable to determine a data processing action performable on a dataset based on a respective set of features of the dataset; (Examiner notes that learned functions are the machine learning ensemble which contains decision trees 502a, SVM 502b and Regressions 5-2c as evidence by FIG. 5 and the data processing actions are done based on the input features see para [0099] “in certain embodiments, a learned function may accept instances of one or more features as input, and provide a result, such as a classification[corresponds to data processing action], a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, an evaluation, or the like.”)
receiving, by a processor, (para [0035] “A data source 104 may comprise an enterprise data Source, a data storage device, a software application, a database, an input device, a document Scanner, a user, a hardware computing device with a processor and memory, or another entity in communication with a data intelligence module 102.”) a current dataset; (para [0095] “The data receiver module 300, in certain embodiments, is configured to receive data from the organized data set, including training data, test data, workload data, or the like, from a client 104, from the load module 204, or the unsupervised learning module 208, either directly or indirectly.”)
determining, by a processor, (para [0035] “A data source 104 may comprise an enterprise data Source, a data storage device, a software application, a data base, an input device, a document Scanner, a user, a hardware computing device with a processor and memory, or another entity in communication with a data intelligence module 102.”) a set of features of the current dataset; 
generating, by a processor, (para [0035] “A data source 104 may comprise an enterprise data Source, a data storage device, a software application, a data base, an input device, a document Scanner, a user, a hardware computing device with a processor and memory, or another entity in communication with a data intelligence module 102.”) by at least two machine learning models of the provided set, (Examiner notes Machine learning ensemble includes plurality of machine learning models including Decision tree, SVM and Regression/SL as evidence by para [0150] and FIG. 5 and para [0066] talks about generating prediction results generated by machine learning ensembles see para [0066] “Alternatively, in Some embodiments, the data intelligence module 102 includes an update module (not shown) configured to update the one or more data sources with predicted results generated by the one or more machine learning ensembles.”)
one or more determined data processing actions executable on the current dataset based on the determined set of features of the current dataset; (Examiner notes that learned functions are the machine learning ensemble which contains decision trees 502a, SVM 502b and Regressions 5-2c as evidence by FIG. 5 and the data processing actions are done based on the input features see para [0099] “in certain embodiments, a learned function may accept instances of one or more features as input, and provide a result, such as a classification[corresponds to data processing action], a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, an evaluation, or the like.”)
performing, by a processor, (para [0035] “A data source 104 may comprise an enterprise data Source, a data storage device, a software application, a data base, an input device, a document Scanner, a user, a hardware computing device with a processor and memory, or another entity in communication with a data intelligence module 102.”) one or more of the data processing actions on the current dataset; (para [0099] “in certain embodiments, a learned function may accept instances of one or more features as input, and provide a result, such as a classification[corresponds to data processing action], a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, an evaluation, or the like.”)
determining data processing actions previously executed on the current dataset; (para [0138] “As described above, results from the machine learning ensemble 222, in various embodiments, may include a classification, a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, an evaluation, and/or another result. For example, in one embodiment, the machine learning ensemble 222 provides a classification and a confidence metric for each instance of workload data input into the machine learning ensemble 222, or the like. Workload data, in certain embodiments, may be substantially similar to test data, but the missing feature from the initialization data is not known, and is to be solved for by the machine learning ensemble 222. A classification, in certain embodiments, comprises a value for a missing feature in an instance of workload data, Such as a prediction, an answer, or the like. For example, if the missing feature represents a question, the classification may represent a predicted answer, and the associated confidence metric may be an estimated strength or accuracy of the predicted answer.”)
Phillipps does not teach wherein the data processing action is selected from a group consisting of a data preparation task and a data cleansing task; 
…
 2Docket No.: DE820160379US01updating training data used in training each machine learning model of the set of machine learning models, respectively, based on the data processing actions previously executed on the current dataset; 
and retraining each machine learning model of the set of machine learning models using the updated training data.
 Gopalan teaches  2Docket No.: DE820160379US01updating training data used in training each machine learning model of the set of machine learning models, respectively, based on the data processing actions previously executed on the current dataset; (para [0043] “For example, the method 200 may be repeated through various cycles of test data and streams of new data, and the machine learning model may be retrained at various times via step 260 as determined in accordance with step 240. In another example, for a supervised machine learning approach, if there are comparatively few positive examples or few negative examples, e.g., less than 20 percent, less than 15 percent, etc., a greater or lesser percentage of positive examples or negative examples may be utilized from the training data set as inputs to a machine learning algorithm to effect a positive example weighting or negative example weighting at step 210”)
and retraining each machine learning model of the set of machine learning models using the updated training data. (Para [0015] “In addition, in one example, one or more features with the greatest relevance score, and/or which have had a greatest increase in relevance score, may be identified for increased data collection or data sampling with respect to a new training data set (e.g., for further retraining of the machine learning model) and/or with respect to streams of new data to be processed by the retrained machine learning model” also see para [0016] “FIG. 1 illustrates an example system 100 comprising a plurality of different networks in which examples of the present disclosure for retraining a machine learning model when a counter for a likelihood of new data based upon a training data set being less than a first threshold exceeds a second threshold may operate in accordance with the present disclosure”)
Phillipps and Gopalan are analogous art because they are directed to machine learning model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Phillipps to incorporate the teaching of Gopalan to include a method for automatic updating or retraining machine learning model that includes “when a counter for a likelihood of new data based upon a training data set being less than a first threshold exceeds a second threshold” for the purpose of improving accuracy or minimize errors as disclosed by Gopalan (para [0001-0002] “The present disclosure relates generally to intelligent automatic updating , or retraining of machine learning models , and more particularly to retraining a machine learning model when a counter for a likelihood of new data based upon a training data set being less than a first threshold exceeds a second threshold. At the core of big data applications and services are machine learning models that analyze large volumes of data to deliver various insights, key performance indicators, and other actionable information to the users of the applications and services. Designers may differentiate machine learning models , or machine learning algorithms (MLAs) for different big data applications involving video, speech, text, location information, images, network traffic data, and so forth”). 
Phillipps in view of Gopalan does not teach wherein the data processing action is selected from a group consisting of a data preparation task and a data cleansing task. 
Kaleem teaches wherein the data processing action is selected from a group consisting of a data preparation task and a data cleansing task. (Examiner notes that Kaleem teaches dirty data entry are being process using pre training cleansing and tagging prior to training the machine learning model as shown in FIG. 1 and also see pg. 442 section 3.1 “This module is used to identify multiple spellings of words, non-standardize abbreviations and replaces them by correct words. It consist of following four components Distinct word dictionary creates a table “Dictionary” in the database. This table contains all the distinct tokens of address field in the original table. An address is tokenized on the basis of char, digits, delimiters and strings [2]. This table is used to get the names of shops, streets, organizations, and buildings etc. Pre training cleansing identifies different variations of words, typographical errors, misspelling and nonstandardized abbreviations. A standard word is assigned to all variations. It also removes the meaningless words from the database”)
Phillipps, Gopalan and Kaleem are analogous art because they are all directed to machine learning model.
Phillipps in view of Gopalan to incorporate the teaching of Kaleem to include a method or system to address standardization using supervised machine learning model. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve structuring and atomization of data in decisive management using supervised machine learning in the field of warehouse construction to have clean and transformed to a standard format as disclosed by Kaleem (pg. 441 section 1 “Management decisions about the data are very crucial and time oriented as new hidden patterns will help in decisions [1]. Information mining from soiled data is overwhelming chore in today’s business ambiance. The presentation of data means the data must be in unique format in data warehouse, regarding storage of the data and data mining for further queries and interpretation”). 

Regarding claim 2
Phillipps in view of Gopalan with Kaleem teaches claim 1. 
Phillipps further teaches wherein each machine learning model is usable to associate a score with each determined data processing action, (para [0074] “In some embodiments, as part of one or more unstructured learning technique the unsupervised learning module 208 may establish a confidence value, a confidence metric[corresponds to score], a distance, or the like (collectively “confidence metric') through clustering and/or other machine learning techniques (e.g., the unsupervised learning module 208, the supervised learning module 210) that a certain field belongs to a feature, is associated or related to other data, or the like. For example, if the load module 204 and/or the supervised learning module 206 finds a “ship to zip code” and a “sold to zip code in two different tables, the load module 204 and/or the supervised learning module 206 may determine certain confidence metrics that they are the same, are related, or the like.”)
respectively, wherein the score indicates a relevance of a corresponding determined data processing action. (Para [0075] “The unsupervised learning module 208 may determine that a person and a Zip code in one table and a customer number and Zip code in another table, belong together and thus join these instances or rows together and provide a confidence metric behind the join. The load module 204 or the unsupervised learning module 208 may store a confidence metric representing a likelihood that a field belongs to an instance and/or a different confidence value that the field belongs in a feature.”)
Regarding claim 12 
	Claim 12 is a system claim corresponding to method claim 2 and is rejected for the same reasons as given in the rejection of claim 2. 
Regarding claim 16
	Claim 16 is a computer product claim corresponding to method claim 2 and is rejected for the same reasons as given in the rejection of claim 2. 


Regarding claim 3
Phillipps in view of Gopalan with Kaleem teaches claim 2. 
Phillipps further teaches wherein the score indicates one or more of: a level of confidence of a determination of a corresponding determined data processing action, Para [0075] “The unsupervised learning module 208 may deter mine that a person and a Zip code in one table and a customer number and Zip code in another table, belong together and thus join these instances or rows together and provide a confidence metric behind the join. The load module 204 or the unsupervised learning module 208 may store a confidence metric representing a likelihood that a field belongs to an instance and/or a different confidence value that the field belongs in a feature.”)
and a level of confidence of a respective machine learning model that made the determination. (Para [0145] “the supervised learning module 206 ensures that the initialization data is accessible throughout the machine learning ensemble 222 building process, for the function generator module 301 to generate learned functions, for the feature selector module 304 to determine which features should be used in the machine learning ensemble 222, for the predictive correlation module 318 to determine which features correlate with the highest confidence metrics”)
Regarding claim 13
	Claim 13 is a system claim corresponding to method claim 3 and is rejected for the same reasons as given in the rejection of claim 3. 

Regarding claim 17
	Claim 17 is a computer product claim corresponding to method claim 3 and is rejected for the same reasons as given in the rejection of claim 3. 

Regarding claim 4 
Phillipps in view of Gopalan with Kaleem teaches claim 2. 
Phillipps further teaches wherein the performing one or more of the data processing actions on the current dataset further comprises: selecting, by a processor,(para [0035] “A data source 104 may comprise an enterprise data Source, a data storage device, a software application, a data base, an input device, a document Scanner, a user, a hardware computing device with a processor and memory, or another entity in communication with a data intelligence module 102.”) one or more of the determined data processing actions, based on respectively associated scores thereof, for generation; (para [0161] “In the first case 806, if the output confidence passes 810 a certain threshold as given by the meta-data rule set the instance is passed[corresponds to selecting]  to a synthesized, extended regression function 814 for final evaluation, else the instance is passed[corresponds to selecting] to a combined collection 816 whose output is a weighted voted based processing a certain set of features.”)
executing, by a processor, (para [0035] “A data source 104 may comprise an enterprise data Source, a data storage device, a software application, a data base, an input device, a document Scanner, a user, a hardware computing device with a processor and memory, or another entity in communication with a data intelligence module 102.”)  
the generated data processing actions on the current dataset. (Para [0161] “if a prescribed threshold is meet the output of the synthesized function is the simple vote. The interface module 402 provides 820 the result of the orchestration module directing workload data through the machine learning ensemble 222 to a requesting client 404 and the method 800 continues.”)
Regarding claim 14
	Claim 14 is a system claim corresponding to method claim 4 and is rejected for the same reasons as given in the rejection of claim 4. 
Regarding claim 18
	Claim 18 is a computer product claim corresponding to method claim 4 and is rejected for the same reasons as given in the rejection of claim 4. 

Regarding claim 6 
Phillipps in view of Gopalan with Kaleem teaches claim 1. 
Phillipps further teaches wherein the performing one or more of the data processing actions on the current dataset further comprises: receiving, by a processor(para [0035] “A data source 104 may comprise an enterprise data Source, a data storage device, a software application, a data base, an input device, a document Scanner, a user, a hardware computing device with a processor and memory, or another entity in communication with a data intelligence module 102.”) a selection of one or more generated data processing (para [0112] “The feature selector module 304 may select features for use in the machine learning ensemble 222 based on evaluation metadata for learned functions from the function generator module 301,”)
and executing by a processor, (para [0035] “A data source 104 may comprise an enterprise data Source, a data storage device, a software application, a data base, an input device, a document Scanner, a user, a hardware computing device with a processor and memory, or another entity in communication with a data intelligence module 102.”)
the selection of the one or more generated data processing actions on the current dataset. (Para [0157] “The synthesizer module 310 synthesizes 724 the selected 722 learned functions into synthesized learned functions 324. The function evaluator module 312 evaluates 726 the synthesized learned functions 324 to generate a synthesized metadata rule set 322. The synthesizer module 310 organizes 728 the synthesized 724 learned functions 324 and the synthesized metadata rule set 322 into a machine learning ensemble 222.”)
Regarding claim 8
Phillipps in view of Gopalan with Kaleem teaches claim 1.  
Phillipps further teaches wherein the set of features of the current dataset are determined using one or more of: data profiling algorithms, data classification algorithms, (para [0108] “As used herein, a machine learning ensemble 222 comprises an organized set of a plurality of learned functions. Providing a classification, a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, or another result using a machine learning ensemble 222, in certain embodiments, may be more accurate than using a single learned function.”) and data quality algorithms.  

Regarding claim 9 
Phillipps in view of Gopalan with Kaleem teaches claim 1. 
Phillipps further teaches the method further comprising: determining a quality metric of the current dataset after execution of the one or more determined data processing actions; (claim 21 “assembling the unstructured data set into a complete organized data set using the unique combination of the plurality of unsupervised learning techniques used to assemble the version of the organized data set determined to have the best predictive quality; and generating one or more machine learning ensembles based on the complete organized data set.”)
Gopalan further teaches and b. retraining each machine learning model of the set using the determined quality metric. (Para [0015] “In addition, in one example, one or more features with the greatest relevance score, and/or which have had a greatest increase in relevance score, may be identified for increased data collection or data sampling with respect to a new training data set (e.g., for further retraining of the machine learning model) and/or with respect to streams of new data to be processed by the retrained machine learning model” a stream of data is used to classify positive or negative and confidence score is used to calculated the classification see para [0028] “In one example , a confidence score may be calculated and provided along with the classification . For instance, a dis tance between the vector representing the customer and the hyperplane may be calculated. Thereafter, the confidence score may be calculated from the distance. For example, the confidence score may be proportional to the distance. The greater the distance, the higher the confidence score. In one example, the relationship between the distance and the confidence score may be empirically set.”)
Phillipps, Kaleem and Gopalan are analogous art because they are all directed to machine learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Phillipps in view of Kaleem to incorporate the teaching of Gopalan to include a method for automatic updating or retraining machine learning model that includes “when a counter for a likelihood of new data based upon a training data set being less than a first threshold exceeds a second threshold” for the purpose of improving accuracy or minimize errors as disclosed by Gopalan (para [0001-0002] “The present disclosure relates generally to intelligent automatic updating , or retraining of machine learning models , and more particularly to retraining a machine learning model when a counter for a likelihood of new data based upon a training data set being less than a first threshold exceeds a second threshold. At the core of big data applications and services are machine learning models that analyze large volumes of data to deliver various insights, key performance indicators, and other actionable information to the users of the applications and services. Designers may differentiate machine learning models , or machine learning algorithms (MLAs) for different big data applications involving video, speech, text, location information, images, network traffic data, and so forth”). 

Regarding claim 10
Phillipps in view of Gopalan with Kaleem teaches claim 1.  
Phillipps further teaches wherein the set of machine learning models comprises one or more of: an association model for associating terms with classifications, a classification model, (para [0108] “As used herein, a machine learning ensemble 222 comprises an organized set of a plurality of learned functions. Providing a classification, a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, or another result using a machine learning ensemble 222, in certain embodiments, may be more accurate than using a single learned function.”) and a text classification model. 

Regarding claim 11 (Currently Amended)
Phillipps teaches a computer system for providing recommendations about processing datasets, (para [0108] “a machine learning ensemble 222 comprises an organized set of a plurality of learned functions. Providing a classification, a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, or another result using a machine learning ensemble 222, in certain embodiments, may be more accurate than using a single learned function.”)
 (para [0103] “The number of learned functions that the function generator module 301 may generate for building a machine learning ensemble 222 may also be limited by capabilities of the system 100, such as a number of available processors or processor cores, a current load on the system 100,”)
one or more computer-readable storage media, (para [0022] “Where a module or portions of a module are implemented in Software, the Software portions are stored on one or more computer readable storage media.”)
and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more computer processors, (para [0028] “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus,”)
the program instructions, when executed by the at least one of the one or more computer processors, (para [0028] “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus,”)
causing the computer system to perform a method comprising: providing a set of machine learning models, (See FIG. 5 set of machine learning models and para [0150] “The learned functions 502, in the depicted embodiment, include various collections of selected learned functions 502 from different classes including a col lection of decision trees 502a, configured to receive or process a subset A-F of the feature set of the machine learning ensemble 222, a collection of Support vector machines (“SVMs) 502b with certain kernels and with an input space configured with particular subsets of the feature set G-L, and a selected group of regression models 502c, here depicted as a suite of single layer (“SL) neural nets trained on certain feature sets K-N.”)
wherein each machine learning model is usable to determine a data processing action performable on a dataset based on a respective set of features of the dataset; (Examiner notes that learned functions are the machine learning ensemble which contains decision trees 502a, SVM 502b and Regressions 5-2c as evidence by FIG. 5 and the data processing actions are done based on the input features see para [0099] “in certain embodiments, a learned function may accept instances of one or more features as input, and provide a result, such as a classification[corresponds to data processing action], a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, an evaluation, or the like.”)
receiving a current dataset; (para [0095] “The data receiver module 300, in certain embodiments, is configured to receive data from the organized data set, including training data, test data, workload data, or the like, from a client 104, from the load module 204, or the unsupervised learning module 208, either directly or indirectly.”)
(para [0111] “In one embodiment, the feature selector module 304 determines which features of initialization data to use in the machine learning ensemble 222, and in the associated learned functions, and/or which features of the initialization data to exclude from the machine learning ensemble 222, and from the associated learned functions.”)
generating, by at least two machine learning models of the provided set, one or more determined data processing actions executable on the current dataset based on the determined set of features of the current dataset; (Examiner notes Machine learning ensemble includes plurality of machine learning models including Decision tree, SVM and Regression/SL as evidence by para [0150] and FIG. 5 and para [0066] talks about generating prediction results generated by machine learning ensembles see para [0066] “Alternatively, in Some embodiments, the data intelligence module 102 includes an update module (not shown) configured to update the one or more data sources with predicted results generated by the one or more machine learning ensembles.”)
performing one or more of the data processing actions on the current dataset (para [0099] “in certain embodiments, a learned function may accept instances of one or more features as input, and provide a result, such as a classification[corresponds to data processing action], a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, an evaluation, or the like.”)
 (para [0138] “As described above, results from the machine learning ensemble 222, in various embodiments, may include a classification, a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, an evaluation, and/or another result. For example, in one embodiment, the machine learning ensemble 222 provides a classification and a confidence metric for each instance of workload data input into the machine learning ensemble 222, or the like. Workload data, in certain embodiments, may be substantially similar to test data, but the missing feature from the initialization data is not known, and is to be solved for by the machine learning ensemble 222. A classification, in certain embodiments, comprises a value for a missing feature in an instance of workload data, Such as a prediction, an answer, or the like. For example, if the missing feature represents a question, the classification may represent a predicted answer, and the associated confidence metric may be an estimated strength or accuracy of the predicted answer.”)
Phillipps does not teach wherein the data processing action is selected from a group consisting of a data preparation task and a data cleansing task;
…
 2Docket No.: DE820160379US01updating training data used in training each machine learning model of the set of machine learning models, respectively, based on the data processing actions previously executed on the current dataset; 

 Gopalan teaches  2Docket No.: DE820160379US01updating training data used in training each machine learning model of the set of machine learning models, respectively, based on the data processing actions previously executed on the current dataset; (para [0043] “For example, the method 200 may be repeated through various cycles of test data and streams of new data, and the machine learning model may be retrained at various times via step 260 as determined in accordance with step 240. In another example, for a supervised machine learning approach, if there are comparatively few positive examples or few negative examples, e.g., less than 20 percent, less than 15 percent, etc., a greater or lesser percentage of positive examples or negative examples may be utilized from the training data set as inputs to a machine learning algorithm to effect a positive example weighting or negative example weighting at step 210”)
and retraining each machine learning model of the set of machine learning models using the updated training data. (Para [0015] “In addition, in one example, one or more features with the greatest relevance score, and/or which have had a greatest increase in relevance score, may be identified for increased data collection or data sampling with respect to a new training data set (e.g., for further retraining of the machine learning model) and/or with respect to streams of new data to be processed by the retrained machine learning model” also see para [0016] “FIG. 1 illustrates an example system 100 comprising a plurality of different networks in which examples of the present disclosure for retraining a machine learning model when a counter for a likelihood of new data based upon a training data set being less than a first threshold exceeds a second threshold may operate in accordance with the present disclosure”)
Phillipps and Gopalan are analogous art because they are directed to machine learning model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Phillipps to incorporate the teaching of Gopalan to include a method for automatic updating or retraining machine learning model that includes “when a counter for a likelihood of new data based upon a training data set being less than a first threshold exceeds a second threshold” for the purpose of improving accuracy or minimize errors as disclosed by Gopalan (para [0001-0002] “The present disclosure relates generally to intelligent automatic updating , or retraining of machine learning models , and more particularly to retraining a machine learning model when a counter for a likelihood of new data based upon a training data set being less than a first threshold exceeds a second threshold. At the core of big data applications and services are machine learning models that analyze large volumes of data to deliver various insights, key performance indicators, and other actionable information to the users of the applications and services. Designers may differentiate machine learning models , or machine learning algorithms (MLAs) for different big data applications involving video, speech, text, location information, images, network traffic data, and so forth”).
Phillipps in view of Gopalan does not teach wherein the data processing action is selected from a group consisting of a data preparation task and a data cleansing task. 
Kaleem teaches wherein the data processing action is selected from a group consisting of a data preparation task and a data cleansing task. (Examiner notes that Kaleem teaches dirty data entry are being process using pre training cleansing and tagging prior to training the machine learning model as shown in FIG. 1 and also see pg. 442 section 3.1 “This module is used to identify multiple spellings of words, non-standardize abbreviations and replaces them by correct words. It consist of following four components Distinct word dictionary creates a table “Dictionary” in the database. This table contains all the distinct tokens of address field in the original table. An address is tokenized on the basis of char, digits, delimiters and strings [2]. This table is used to get the names of shops, streets, organizations, and buildings etc. Pre training cleansing identifies different variations of words, typographical errors, misspelling and nonstandardized abbreviations. A standard word is assigned to all variations. It also removes the meaningless words from the database”)
Phillipps, Gopalan and Kaleem are analogous art because they are all directed to machine learning model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Phillipps in view of Gopalan to incorporate the teaching of Kaleem to include a method or system to address standardization using supervised machine learning model. 
Kaleem (pg. 441 section 1 “Management decisions about the data are very crucial and time oriented as new hidden patterns will help in decisions [1]. Information mining from soiled data is overwhelming chore in today’s business ambiance. The presentation of data means the data must be in unique format in data warehouse, regarding storage of the data and data mining for further queries and interpretation”). 
Regarding claim 15
	Claim 15 is a computer product claim corresponding to system claim 11 and is rejected for the same reasons as given in the rejection of independent claim 11. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Phillipps et al. (US 2014/0372346 A1) in view of GOPALAN et al. (US 2018/0285772 A1, hereinafter: Gopalan) in view of Kaleem et al (“Address Standardization using Supervised Machine Learning”, hereinafter: Kaleem) and further in view of Dumant et al. (US 2016/0371395 A1). 
Regarding claim 5 
Phillipps in view of Gopalan with Kaleem teaches claim 1. 
Phillipps in view of Gopalan with Kaleem does not teach wherein the performing one or more of the data processing actions on the current dataset further 
Dumant teaches wherein the performing one or more of the data processing actions on the current dataset further comprises;  DE820160379US01 Page 25 of 30displaying, by a processor,(para [0056] “Each client device can include one or more processors and one or more memory devices.”) a one or more of the generated data processing actions to a user for selection; (para [0044] “the knowledge graph 112 to compare the selected and displayed data from user interface 102 with data (e.g., nodes and edges) in the knowledge graph 112.”)
and executing, by a processor,(para [0056] “Each client device can include one or more processors and one or more memory devices.”) the user selected data processing actions on the current dataset. (Para [0061] “The selected query suggestions can then be translated to a human readable format and translated to a query term that can be accessed by the suggest query service 138, for example. The translation can be performed using the grammar keywords to express the interpreted semantic. The suggest query service 138 can provide the human readable format of the selected query suggestion to the user”)
Phillipps, Gopalan, Kaleem and Dumant are analogous art because they are all directed to data automation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Phillipps in view of Gopalan with Kaleem to incorporate the teaching of Dumant to include a method or system for providing suggestions based on user context accurately. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “sophisticated data solutions are in demand in order to quickly and accurately access data desired by users from massive amounts of data managed by the business enterprise” as disclosed by Dumant (para [0003] “A typical organization, such as a business enterprise collects large amounts of data. In Such a situation, sophisticated data solutions are in demand in order to quickly and accurately access data desired by users from massive amounts of data managed by the business enterprise.”). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chislenko et al. (US Pat No. 6041311) teaches recommending item using collaborative filtering scores. 
Pathak et al. (US 2017/0213145 A1) teaches method of fall risk of a user based on machine learning model. 
Maughan
Jannach et al. (“Supporting the Design of Machine Learning Workflows with a Recommendation System”) teaches RapidMiner framework that supports the user during the modeling phase by recommending additional operations to insert into the currently developed machine learning workflow.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.M./Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126